                                                                                United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                              UNITED STATES DISTRICT COURT                            June 18, 2019
                               SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk
                                 BROWNSVILLE DIVISION

FRANCISCO DURAN JR.,                             §
                                                 §
       Petitioner,                               §
VS.                                              §   CIVIL ACTION NO. 1:18-CV-99
                                                 §
LORIE DAVIS,                                     §
                                                 §
       Respondent.                               §

                                   OPINION AND ORDER

       On May 2, 2019, Petitioner Francisco Duran, Jr. signed a Petition for Writ of Habeas

Corpus based no 28 U.S.C. §§ 2254 and 2254. He placed the Petition in the prison mail system

the following day. Respondent filed for summary judgment (Doc. 29), and the Magistrate Judge

has issued a Report and Recommendation (Doc. 44) recommending dismissal of Duran’s action

as time barred. Duran filed timely objections. (Doc. 47) Having considered the Motion for

Summary Judgment, the record in this matter, and the applicable law, the Court finds the

Motion well taken.

       In his objections, Duran does not raise arguments that he did not make in his response

to the Motion for Summary Judgment. The Magistrate Judge considered those arguments and

correctly rejected them as untenable.     In addition, the Court agrees with the Report and

Recommendation that a certificate of appealability should not issue because Duran has not

made a substantial showing of the denial of a constitutional right.

       Accordingly, it is:

       ORDERED that that Report and Recommendation is ADOPTED;

       ORDERED that Respondent Lorie Davis’s Motion for Summary Judgment with Brief in

Support is GRANTED;

       ORDERED that Petitioner Francisco Duran, Jr.’s Petition for Writ of Habeas Corpus is

DISMISSED; and


1/2
      ORDERED that a Certificate of Appealability is DENIED.

      The Clerk is directed to close this case.

      SIGNED this 18th day of June, 2019.


                                                  _________________________________
                                                  Fernando Rodriguez, Jr.
                                                  United States District Judge




2/2
